Case 1:18-cv-03307-KLM Document 15 Filed 04/30/19 USDC Colorado Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:18-cv-03307-KLM

FRED NEKOUEE, individually,                         :
                                                    :
               Plaintiff,                           :
                                                    :
vs.                                                 :
                                                    :
KBSB INVESTMENT, INC., a Colorado                   :
corporation;                                        :
                                                    :
            Defendant.                              :
_______________________________________/


               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff and Defendant by and through their respective counsel, hereby stipulate to the

dismissal of this action against Defendant with prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii)

as the parties have entered into a Settlement Agreement regarding all matters in this action.

       DATE: April 30, 2019
                                              Respectfully submitted,

                                              /s/Robert J. Vincze           _
                                              Robert J. Vincze (CO #28399)
                                              Law Offices of Robert J. Vincze
                                              PO Box 792, Andover, Kansas 67002
                                              Phone: 303-204-8207; Email: vinczelaw@att.net
                                              Attorney for Plaintiff Fred Nekouee

                                              and

                                              /s/Peter Doherty
                                              Peter Doherty
                                              Lasater & Martin
                                              8822 S. Ridgeline Blvd., Suite 1000
                                              Highlands Ranch, CO 80129
                                              P: 303-730-3900; Email: Peter@lasaterandmartin.com
                                              Attorneys for Defendant KBSB Investment, Inc.
